Citation Nr: 0507613	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a psychiatric condition.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from February 1954 to September 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2002 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which did not reopen the claims for 
service connection for bilateral hearing loss and for a 
psychiatric disability, and which denied a TDIU rating.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2000 Board decision, the veteran's petition 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric condition was denied.
 
2.  Additional evidence received since the April 2000 Board 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a psychiatric 
condition.

3.  In January 2004, the Board, on its own motion, granted 
reconsideration of the April 2000 Board decision that denied 
service connection for bilateral hearing loss.

4.  In a separate reconsideration decision that replaces the 
Board's April 2000 decision denying service connection for 
bilateral hearing loss, the Board grants service connection 
for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since 
the Board's April 2000 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric condition have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 20.1100, 20.1105 (2004). 

2.  As service connection for bilateral hearing loss is 
granted by the Board in a decision reconsidering and 
replacing the Board's April 2000 decision that denied service 
connection for bilateral hearing loss, the appeal to reopen a 
previously denied claim for service connection for bilateral 
hearing loss is dismissed as moot.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence - Entitlement to Service 
Connection for Psychiatric Condition

In an August 1997 rating decision, the RO denied the 
veteran's petition to reopen a claim for entitlement to 
service connection for a nervous condition.  The veteran was 
notified of this decision as well as his procedural and 
appellate rights by a letter that same month.  After filing a 
Notice of Disagreement in August 1997 and receiving a 
Statement of the Case issued in July 1998 by the RO, the 
veteran formally appealed the RO's denial to reopen his claim 
for service connection in August 1998.  In April 2000, the 
Board issued a decision, which denied the veteran's petition 
to reopen his claim for entitlement to service connection for 
an acquired psychiatric condition.

In June 2001, the veteran attempted to reopen his claim for 
entitlement to service connection for a psychiatric 
condition.  This appeal arises from the continued denial to 
reopen his claim for entitlement to service connection for a 
psychiatric condition in an August 2002 rating decision 
issued by the RO.


When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective; however, and only apply to claims 
filed on or after August 29, 2001.  As the veteran's claim 
was filed in June 2001, these changes do not apply to the 
present case.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In this case, evidence submitted after the Board decision 
dated in April 2000 is considered new, as it was not 
previously of record.  The evidence received includes 
statements from the veteran, private treatment records, and a 
VA medical opinion concerning the veteran's claimed hearing 
loss disability.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for a psychiatric condition.  The 
additional evidence is not considered material, as there is 
nothing in these records pertaining to a psychiatric 
condition.  The records do refer to neurological impairment - 
including some cognitive deficit or altered mental status, 
related to strokes - but they do not refer to any current 
diagnosed psychiatric disability.  Nor do any of the new 
records refer to any current complaints of psychiatric 
disorder or indicate that any such disorder was incurred in 
or aggravated by the veteran's active military service.  In 
addition, none of the new evidence of record indicates that 
the veteran's claimed psychiatric disability became manifest 
within one year after separation from service.  This evidence 
does not bear directly and substantially upon the issue of 
whether the veteran is entitled to service connection for a 
psychiatric condition.  The additional new evidence -- by 
itself or in connection with other evidence  -- is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

As the evidence added to the record since the Board's April 
2000 decision is not both new and material, the claim for 
service connection for a psychiatric disability is not 
reopened.

II.  New and Material Evidence - Entitlement to Service 
Connection for Bilateral Hearing Loss

The Board, in an April 2000 decision, reopened the previously 
denied claim of service connection for bilateral hearing loss 
and denied the reopened claim.  In January 2004, the Board, 
on its own motion, ordered reconsideration of the Board's 
January 2004 decision.  In a separate reconsideration 
decision, which replaces the Board's April 2000 decision 
denying service connection for bilateral hearing loss, the 
Board is granting service connection for bilateral hearing 
loss.  Consequently, the issue of whether new and material 
evidence has been received in order to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
is now considered moot.  As the Board's reconsideration 
decision replaces the Board's April 2000 decision denying 
service connection, the appeal from the subsequent, August 
2002 rating decision that did not reopen the claim for 
service connection for bilateral hearing loss is dismissed as 
moot.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a letter in April 2002 as well as 
issued a statement of the case (SOC) dated in November 2002.  
The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim before the 
Board on appeal.  With regard to requirement (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in April 2002 that informed him what was needed to establish 
entitlement to service connection.  With regard to 
requirements (2) and (3), the RO's April 2002 letter also 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the April 2002 letter explained that VA would 
obtain relevant records and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  
Finally, with respect to requirement (4), it does not appear 
from the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claims.  However, as a practical matter, the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SOC in November 2002 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in April 2002.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2002 letter was sent prior to 
the RO's August 2002 rating decision that is the basis of the 
veteran's appeal.  As discussed above, the content of the 
notice provided to the veteran in the April 2002 letter fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claims were readjudicated 
in a SOC issued in November 2002.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2002 letter as well as the 
November 2002 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2002 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2002 letter as well as the November 
2002 SOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in January 
2001, June 2003, and October 2003 as well as the August 2003 
SOC and November 2004 SSOC issued by the RO, which informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, VA treatment notes, and private outpatient as well 
as inpatient treatment records, as identified by the veteran.  

In a February 2003 statement, the veteran contended that he 
had not been given adequate medical examinations regarding 
his disabilities.  However, the Board notes that it is not 
required to provide a medical examination or opinion under 
38 C.F.R. § 3.159(c) (2004) to an individual attempting to 
reopen a finally decided claim.  
The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.




ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for a 
psychiatric condition.  The appeal is denied.

The appeal to reopen a claim for service connection for 
bilateral hearing loss is dismissed as moot.


REMAND

The Board finds that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability is inextricably 
intertwined with the veteran's claim of entitlement to 
service connection for bilateral hearing loss being 
adjudicated separately by the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Holland v. Brown, 6 Vet. 
App. 443, 445-46 (1994).  In this case, the Board granted 
entitlement to service connection for bilateral hearing loss 
in a separate decision.  The issue of entitlement to a TDIU 
rating cannot be addressed by the Board until the RO assigns 
a disability rating for the veteran's sole service-connected 
disability of bilateral hearing loss.  Thus, the veteran's 
claim for entitlement to a TDIU rating will be deferred by 
the Board pending the assignment of a disability evaluation 
for the service connected bilateral hearing loss.  

In view of the foregoing, this case is REMANDED for the 
following:

After a disability rating has been 
assigned for the veteran's service-
connected bilateral hearing loss 
disability, the RO should readjudicate 
the veteran's claim for entitlement to a 
total disability rating based on 
individual unemployability (TDIU) due to 
a service-connected disability.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since November 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


